Exhibit 10.57

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of the      day
of February, 2008 by and between STONEHENGE FUNDING, LC, a Virginia limited
liability company, (“Lender”), whose address is 11465 Sunset Hills Road, #620,
Reston, Virginia 20190 and COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware
corporation (“Borrower”), whose address is 11465 Sunset Hills Road, Suite 500,
Reston, Virginia 20190. All capitalized terms otherwise undefined herein shall
have the meanings specified in Article I of this Agreement, unless the context
otherwise requires.

BACKGROUND:

A. To provide a source of funds for the purposes described in Section 2.1, the
Borrower has requested that the Lender enter into this Agreement and agree to
make the Loan to the Borrower.

B. The Lender has agreed to make the Loan to the Borrower subject to the terms
and conditions set forth herein.

NOW, THEREFORE, with the foregoing background incorporated below by reference
and made a part hereof, and intending to be legally bound, the Lender and the
Borrower agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In this Agreement (except as otherwise expressly
provided for or unless the context otherwise requires), defined terms may be
used in the singular or plural, the use of any gender includes all other
genders, and the following terms have the meanings specified in the foregoing
recitals:

Borrower

Lender

In addition, the following terms shall have the meanings specified in this
Article, unless the context otherwise requires:

“Affiliate” shall have the meaning as defined in 11 U.S.C. §101, as in effect
from time to time, except that the term “Borrower” shall be substituted for the
term “Debtor” therein.

“Agreement” means this Loan and Security Agreement (including schedules and
exhibits annexed hereto), as originally executed or, if amended, varied or
supplemented from time to time, as so amended, varied or supplemented.



--------------------------------------------------------------------------------

“Business Day” means a day of the year other than a Saturday, Sunday or any day
which shall be in the Commonwealth of Virginia a legal holiday or a day on which
banking institutions are required or authorized to close.

“Closing Date” means the date of the execution and delivery of this Agreement by
the Lender and the Borrower.

“Code” means the Uniform Commercial Code, as presently and hereafter enacted in
the Commonwealth of Virginia. Any term used in this Agreement and in any
financing statement filed in connection herewith which is defined in the Code
and not otherwise defined in this Agreement or in any other Loan Document has
the meaning given to the term in the Code.

“Collateral” means the anticipated refund of Borrower’s 2007 federal income tax
as shown on Borrower’s 2007 federal income tax return attached hereto as
Schedule 5.5(d). If the anticipated refund is denied, or Lender reasonably
believes that receipt of the anticipated refund will be delayed beyond the
Maturity Date of the Note, Lender may request in writing that Borrower, within
fifteen (15) days after receipt of Lender’s request, provide substitute
collateral satisfactory to Lender, as determined by Lender in its sole and
absolute discretion.

“CORUS Loan” means that certain loan in the original amount of $147,5000,000 by
and between Comstock Potomac Yard, L.C., as Borrower, and CORUS Bank, N.A., as
Lender, as more particularly described and set forth in that certain
Construction Loan Agreement made as of the 22nd day of November, 2004, as
amended.

“Default Amount” means (a) the aggregate amount of all sums for principal and
interest, including late charges thereon with respect to the Loan, and all other
sums which are then due and unpaid in connection therewith; and (b) the interest
on the foregoing sums, at the Default Rate.

“Default Rate” has the meaning set forth in the Note.

“Environmental Activity” has the meaning set forth in Section 3.19 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder, including any amendments and successor
provisions thereto.

“Event of Default” means any event specified in Article VIII, provided that
there shall have been satisfied any requirement in connection with such event
for the giving of notice or the lapse of time or both; “Default” or “default”
means any of such events, whether or not the giving of notice or the lapse of
time or the happening of any further condition, event or act shall have been
satisfied.

 

2



--------------------------------------------------------------------------------

“GAAP” means, as of the date of any determination with respect thereto, those
accounting principles applicable in the preparation of financial statements, as
promulgated by, or not inconsistent with, those of the Financial Accounting
Standards Board, or such other body or bodies as may be recognized as
authoritative by the American Institute of Certified Public Accountants, or any
successor body, consistently applied and maintained throughout the relevant
period and from period to period.

“Governmental Authority” means the United States government, any State or
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to,
government.

“Guarantor” means Comstock Potomac Yard, L.C.

“Guaranty” means the guaranty to be given by Comstock Potomac Yard, L.C. for the
benefit of the Lender in respect of the Loan, the form of which is attached here
as Schedule 1.

“Hazardous Substances” has the meaning set forth in Section 3.19 hereof.

“Indebtedness” means all of the obligations of the Borrower which, in accordance
with GAAP, should be classified upon the Borrower’s balance sheet as
liabilities, or to which reference should be made by footnotes thereto,
including without limitation, in any event and whether or not so classified:
(a) all debt and similar monetary obligations of the Borrower, whether direct or
indirect; (b) all obligations of the Borrower arising or incurred under or in
respect of any guaranties (whether direct or indirect) by the Borrower of the
indebtedness, obligations or liabilities of any other Person; and (c) all
obligations of the Borrower arising or incurred under or in respect of any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in property owned by such Person, even though such Person has not assumed or
become liable for the payment of such obligations.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Code or
comparable law of any jurisdiction to evidence any of the foregoing).

“Loan’ means the loan made by the Lender to the Borrower in the principal sum of
Four Million and 00/100 Dollars ($4,000,000), the proceeds of which will be
utilized by the Borrower for working capital and payroll.

“Loan Documents” means any and all agreements, instruments and other documents
delivered to the Lender pursuant to or incident to this Agreement, as each may

 

3



--------------------------------------------------------------------------------

be amended, supplemented, restated or otherwise modified from time to time
(a) by or on behalf of the Borrower or (b) by or on behalf of any pledgor or
guarantor of a Lien or other right. “Loan Document” means any of the Loan
Documents.

“Materially Adverse Effect” means with respect to the Borrower and the
Collateral any fact or circumstance, which singly or in the aggregate,
materially adversely affects the ability of the Borrower to utilize the
Collateral for repayment of the Loan or materially diminishes the value of the
Collateral.

“Note” means the secured promissory note executed by the Borrower in favor of
the Lender to evidence the Loan.

“Permitted Indebtedness” means: (a) indebtedness existing on the date hereof and
shown on the Borrower’s most recent balance sheet submitted to the Lender
(b) indebtedness incurred under this Agreement and under the other Loan
Documents; (c) current accounts payable arising out of transactions (other than
borrowings) in the ordinary course of business; and (d) indebtedness incurred in
the ordinary course of business.

“Permitted Liens” means: (a) Liens for taxes, assessments, charges or other
governmental levies not yet due; (b) Pledges or deposits in connection with
worker’s compensation, unemployment insurance or other social security
legislation; (c) Liens in favor of the Lender, pursuant to this Agreement and
the other Loan Documents; (d) Liens created in connection with the incurrence of
Permitted Indebtedness; (e) the Liens described on Schedule 1.1 attached hereto;
and (f) statutory Liens of landlords and Liens of carriers, warehousemen and
other Liens imposed by law incurred in the ordinary course of business for sums
not delinquent or being contested in good faith, if reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor.

“Person” means an individual, a partnership, a limited partnership, a limited
liability partnership, a corporation, a limited liability company, a business
trust, a joint stock company, a trust, an unincorporated association, a joint
venture or other entity or a Governmental Authority.

“Proceeds” has the meaning set forth in the Code.

“Subsidiary” means any corporation, partnership or other entity in which the
Borrower, directly or indirectly, owns more than fifty percent (50%) of the
stock, capital or income interests, or other beneficial interests, or which is
effectively controlled by such Person.

“Supporting Obligations” has the meaning set forth in the Code.

Section 1.2. Rules of Construction; Time of Day. The words “hereof”, “herein”,
“hereto”, “hereby” and “hereunder” and other equivalent words refer to the

 

4



--------------------------------------------------------------------------------

entire Agreement. Unless otherwise indicated, all references to particular
Articles or Sections (as capitalized terms) are references to the Articles or
Sections of this Agreement. Any pronoun used herein shall be deemed to cover all
genders. References to any time of day in this Agreement shall refer to Eastern
standard time or Eastern daylight savings time.

Section 1.3. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP.

ARTICLE II

TERMS OF LOAN

Section 2.1 Terms of Loan. The Loan shall bear interest at the rate, be for the
term and shall be repaid in accordance with the provisions of the Note, which
are incorporated herein by reference as if set forth at length. The proceeds of
the Loan shall be used for the purposes described in the definition of Loan set
forth in Section 1.1 hereof. Each payment made by the Borrower to the Lender
under this Agreement shall be made in United States dollars at the Lender’s
office set forth in the preamble to this Agreement not later than 2:00 p.m. on
the due date of such payment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to the Lender, knowing and intending
that the Lender shall rely thereon in making the Loan contemplated hereby, that:

Section 3.1. Corporate Existence; Good Standing.

(a) Borrower (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified to transact
business in the Commonwealth of Virginia, and (ii) has all requisite corporate
power and authority and full legal right to own or to hold under lease its
properties and to carry on the business in which it is presently engaged.

(b) Borrower has the corporate power and authority and has full legal right to
enter into each of the Loan Documents to which it is a party, and to perform,
observe and comply with all of its agreements and obligations under each of such
documents.

Section 3.2. Corporate Authority, Etc. The execution and delivery by the
Borrower of each of the Loan Documents to which it is a party, and the
performance by the Borrower of all of its agreements and obligations under each
of such documents have been duly authorized by all necessary actions on the part
of the Board of Directors of the Borrower and do not and will not (a) contravene
any provisions of the Borrower’s

 

5



--------------------------------------------------------------------------------

Certificate of Incorporation, By-Laws or this Agreement (each as from time to
time in effect), (b) conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation of any mortgage, lien, pledge, charge, security interest or other
encumbrance upon any of the property of the Borrower (other than as provided
herein), under any material agreement, mortgage or other instrument to which the
Borrower is or may become a party, except as provided herein, (c) violate or
contravene any provision of any law, regulation, order, ruling or court or
Governmental Authority (all as from time to time in effect and applicable to
such entity), or (d) require any waivers, consents or approvals by any of the
creditors or trustees for creditors of the Borrower, or (e) require any
approval, consent, order, authorization, or license by, or giving of notice to,
or taking any other action with respect to, any Governmental Authority except
those actions that have been taken or will be taken prior to the Closing Date,
under any provision of any applicable law.

Section 3.3. Binding Effect of Documents, Etc. The Borrower has executed and
delivered each of the Loan Documents to which it is a party, and each of such
documents is in full force and effect. The agreements and obligations of the
Borrower as contained in each of the Loan Documents to which the Borrower is a
party constitutes or upon execution and delivery thereof will constitute legal,
valid and binding obligations of the Borrower enforceable by the Lender against
the Borrower in accordance with their respective terms.

Section 3.4. No Events of Default, Etc.

(a) No Event of Default or Default has occurred and is continuing.

(b) Except as set forth on Schedule 3.4(b), the Borrower is not in default in
any material respect under any contract, agreement or instrument to which it is
a party or by which it or any of its property is bound, the consequence of which
default will have a Materially Adverse Effect.

Section 3.5. No Governmental Consent Necessary. No consent or approval of,
giving of notice to, registration with or taking of any other action in respect
of, any Governmental Authority is required with respect to the execution,
delivery and performance by the Borrower of this Agreement and the Loan
Documents to which it is a party.

Section 3.6. No Proceedings. There are no actions, suits, or proceedings
pending, or to the knowledge of the Borrower, threatened against the Borrower in
any court or before any Governmental Authority which, if adversely determined,
will have a Materially Adverse Effect.

Section 3.7. Financial Statements.

(a) Subject to any limitation stated therein, all balance sheets, income
statements and other financial data which have been or shall hereafter be
furnished to the Lender to induce it to enter into this Agreement, do and will
truly and accurately in all material respects represent the financial condition
of the Borrower as at the respective dates

 

6



--------------------------------------------------------------------------------

thereof and the results of its operations for the periods for which the same are
furnished to Lender. All other information, reports and other papers and data
furnished to the Lender are, or will be at the time the same are so furnished,
true, accurate and complete in all material respects. Unless provided otherwise
herein, all such financial statements and other information have been, or will
have been at the time of issuance, prepared on an audited basis by certified
public accountants in accordance with GAAP consistently applied during all
periods.

(b) Except as shown on the most recent financial statements which have been
delivered to the Lender, the Borrower has no other Indebtedness as of the date
hereof which will have a Materially Adverse Effect.

Section 3.8. Intentionally Omitted.

Section 3.9. Taxes and Assessments. The Borrower has paid and discharged when
due all taxes, assessments and other governmental charges which may lawfully be
levied or assessed upon its income and profits, or upon all or any portion of
any property belonging to it, whether real, personal or mixed, to the extent
that such taxes, assessments and other charges have become due. The Borrower has
filed all tax returns, federal, state and local, and all related information,
required to be filed by it. The Borrower does not know of any proposed tax
deficiency, assessment, charge or levy against it, the payment of which is not
adequately provided for on its books.

Section 3.10. Title to Intangible Personal Property. The Borrower has good and
marketable title to all patents, copyrights, trademarks, service marks, licenses
and franchises used in the conduct of its business, and it has not received any
notice or claim, or has reason to believe, that any such rights of others are
infringed by any product or activity of the Borrower.

Section 3.11. ERISA. As of the date hereof, the Borrower does not maintain any
employee benefit plan which is subject to ERISA.

Section 3.12. Location. The chief executive office of the Borrower where it
maintains its business records, all of the Borrower’s other places of business
and any other places where any Collateral is kept, are all located at the
addresses set forth on Schedule 3.12. The Collateral is located and shall at all
times be kept and maintained only at the Borrower’s location or locations as
described on Schedule 3.12. No Collateral is attached to or affixed to any real
property so as to be classified as a fixture unless the Lender has otherwise
agreed in writing. The Borrower has not moved its chief executive office within
the five (5) years preceding the date hereof.

Section 3.13. Other Liens. The Borrower has good and marketable title to and
owns all of the Collateral free and clear of any and all Liens whatsoever except
for Permitted Liens. None of the Collateral is subject to any prohibition
against encumbering, pledging, hypothecating or assigning the same or requires
notice or consent in connection therewith.

 

7



--------------------------------------------------------------------------------

Section 3.14. Names. The Borrower currently conducts business only under its
legal name as set forth in the heading of this Agreement. Except as disclosed on
Schedule 3.14, during the preceding five (5) years, the Borrower has not
(a) been known as or used any other corporate, fictitious or trade name,
(b) been the surviving entity of a merger or consolidation or (c) acquired all
or substantially all of the assets of any Person.

Section 3.15. Permits and Approvals. The Borrower has and is lawfully possessed
of all franchises, registrations, accreditations, certificates, licenses and
permits, federal, state and local, and all other authorizations, consents and
approvals of Governmental Authorities necessary to (a) the conduct of the
activities of the Borrower, and (b) the ownership, use, operation or maintenance
of its properties, and the same grant sufficient legal rights for the purposes
for which acquired, are validly issued and in full force and effect at the date
hereof and the Borrower is not in default in any respect thereunder.

Section 3.16. Use of Loan Proceeds; Regulations G and U. The Borrower does not
own any “margin security” as defined in Regulation G (12 C.F.R. Part 207) of the
Board of Governors of the Federal Reserve System (the “Board”) or any “margin
stock” as defined in Regulation U (12 C.F.R. Part 221) of the Board
(collectively, a “Margin Security”). The proceeds of the Loan will be used by
the Borrower for the purposes stated in Section 2.1 above. None of such proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Security or for the purpose of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry a Margin Security or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulation G and Regulation U. The Borrower has not taken
any action nor will the Borrower take any action which might cause this
Agreement or any of the documents or instruments delivered pursuant hereto to
violate any regulation of the Board or to violate the Securities Exchange Act of
1934, in each case as in effect as of the date hereof.

Section 3.17. Judgment Liens. Except as set forth in Schedule 3.17 attached
hereto, neither the Borrower nor any of the Borrower’s assets are subject to any
pending litigation, unpaid judgments (whether or not stayed) or any judgment
liens in any jurisdiction.

Section 3.18. Investment Company Act. The Borrower is not an “investment
company” as defined in the Investment Company Act of 1940, as amended.

Section 3.19. Environmental Matters. Except as disclosed on Schedule 3.19,
neither the Borrower, nor to the best of the Borrower’s knowledge any other
Person, has ever caused or permitted any Hazardous Substance to be placed, held,
located or disposed of, or otherwise engaged in any Environmental Activity from,
on, under or at any real property owned, leased or otherwise occupied by the
Borrower, or any part thereof, in violation of any Environmental Law, and none
of such real property has been used (whether by the Borrower or, to the best
knowledge of the Borrower, by any other Person) as a dump site or storage site
(whether permanent or temporary) for any Hazardous Substance or any

 

8



--------------------------------------------------------------------------------

other Environmental Activity, except in compliance with Environmental Laws.
There are no pending claims or litigation or any other Environmental Complaint,
and the Borrower has not received any written communication from any Person
concerning the presence or possible presence of any Hazardous Substance or any
other Environmental Activity at any of such real property or concerning any
violation or alleged violation of any Environmental Law. For the purposes of the
Agreement (a) “Environmental Activity” means any generation, processing,
abatement, existence, manufacture, refining, transportation, treatment, storage,
handling, release, emission, discharge or disposal of any Hazardous Substance or
any threat of such activity; (b) “Environmental Complaint” means any complaint,
order, citation, notice or other written or express oral communication from any
Person with respect to the existence or alleged existence of a violation of any
Environmental Law or legal liability resulting from any Hazardous Substance, any
Environmental Activity or any other environmental matter at, upon, under, within
or from any real property owned, leased or otherwise occupied by the Borrower or
otherwise relating to such real property or the ownership, use, operation or
occupancy thereof, or any business, activity or other property of the Borrower;
(c) “Environmental Laws” means all applicable federal, state and local statutes,
rules, regulations, orders, judgments, permits, licenses, and other provisions
of law relating to any one or more of the following: air emissions, water
discharge, noise emissions, solid and liquid disposal, Hazardous Substances, any
Environmental Activity and other environmental, health and safety matters; and
(d) “Hazardous Substance” means (i) any flammable, explosive, radioactive
material or friable asbestos, (ii) any “Hazardous Substance” as such term is
presently defined in the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, (iii) any “Hazardous Material” as such term
is presently defined in the Hazardous Material Transportation Act, as amended,
(iv) any “Hazardous Waste” as presently defined in the Resource Conservation and
Recovery Act of 1976, as amended, (v) any additional substances or materials
which are hereafter defined as, incorporated in or added to the definition of
“Hazardous Substance”, “Hazardous Material” or “Hazardous Waste” pursuant to, or
for the purposes of, any Environmental Law, and (vi) any additional substances
or materials which are now or hereafter regulated or considered to be hazardous
or toxic under any Environmental Law relating to any real and/or personal
property owned, leased, used or, in the case of real property otherwise occupied
by the Borrower, the ownership, use, operation or occupancy thereof or any
business, activity or other property of the Borrower.

Section 3.20. Full Disclosure. There is no material fact which is known or which
should be known by the Borrower that the Borrower has not disclosed to the
Lender that could have a Materially Adverse Effect. None of the representations,
warranties or statements made to the Lender pursuant hereto or in connection
with this Agreement or the transactions contemplated hereby contains any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances in which they are made, not misleading.

Section 3.21. Survival. All of the representations and warranties contained in
this Agreement or in any other writing delivered to the Lender in connection
with this Agreement or the Loan shall survive until all sums due under the Note
have been paid in full.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CLOSING THE LOAN

Section 4.1. Conditions Precedent to Closing. The obligation of the Lender to
close the Loan shall be subject to the satisfaction or waiver by the Lender,
prior thereto or concurrently therewith, of each of the following conditions
precedent:

(a) Loan Documents. The Borrower and each other party to any Loan Documents, as
applicable, shall have executed and delivered this Agreement, the Note and other
required Loan Documents, all in form and substance satisfactory to the Lender;

(b) Supporting Documents. The Borrower shall cause to be delivered to the Lender
the following documents:

(i) A copy of the Certificate of Incorporation of the Borrower, certified by the
Delaware Secretary of State to be true, correct and complete, and a copy of the
By-Laws of the Borrower certified by its secretary or assistant secretary to be
true, correct and complete;

(ii) A Certificate of Good Standing for the Borrower, issued by the Delaware
Secretary of State dated within ninety (90) days of the date hereof;

(iii) A Certificate from the Secretary of State of the Commonwealth of Virginia
that the Borrower is qualified to transact business in the Commonwealth of
Virginia as a foreign corporation;

(iv) A Certificate of Good Standing for the Borrower as a foreign corporation
issued by the Secretary of State of the Commonwealth of Virginia dated within
ninety (90) days of the date hereof;

(v) Incumbency Certificate and certified resolutions of the Board of Directors
of the Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party;

(vi) A copy of the Articles of Organization or Certificate of Formation of the
Guarantor, certified by the appropriate governmental official of the Guarantor’s
state of formation to be true, correct and complete;

(vii) A copy of the Operating Agreement of the Guarantor certified by its
manager(s) or member(s) to be true, correct and complete;

 

10



--------------------------------------------------------------------------------

(viii) A Certificate of Good Standing for the Guarantor issued by the
appropriate governmental official of the state of the Guarantor’s formation
dated within ninety (90) days of the date hereof; and

(xi) Incumbency certificate and certified resolutions of the manager(s) or
member(s) authorizing the execution, delivery and performance of the Guaranty.

(c) Representations and Warranties. Each of the representations and warranties
made by or on behalf of the Borrower to the Lender in Article III or elsewhere
in this Agreement or in other Loan Documents shall be true and correct in all
material respects on the Closing Date.

(d) Collateral.

(i) All of the obligations of the Borrower to the Lender under or in respect of
this Agreement shall be entitled to all of the benefits of and be secured by
this Agreement and the other Loan Documents and the Lender shall have obtained a
perfected security interest in the Collateral of the Borrower.

(ii) The Loan Documents and all other documents in respect thereof, which shall
create and maintain a first, prior and perfected security interest in favor of
the Lender, and the appropriate financing statements and other documents in
respect thereto and necessary to enable the Lender to perfect its security
interest thereunder, shall have been duly executed and delivered by the Borrower
to the Lender.

(e) Payment of Fees. The Borrower shall have paid all fees, costs and expenses
as required by the Loan Documents in connection with the Closing including, but
not limited to, payment of a $200,000 credit facility fee to the Lender.

ARTICLE V

AFFIRMATIVE COVENANTS

Until payment in full of the Loan and termination of this Agreement, the
Borrower covenants and agrees that it will:

Section 5.1. Pay Taxes and Other Obligations. Pay (a) before they become
delinquent, all taxes, assessments and governmental charges imposed upon the
Borrower or its property or required to be collected by it, and (b) when due,
all other indebtedness and liabilities of any kind now or hereafter owing by the
Borrower, provided that the Borrower shall not be required to pay any such
amount so long as (i) it is being contested diligently in good faith by
appropriate proceedings, and any levy or execution upon or sale of assets, if
threatened, has been effectively stayed, (ii) adequate provision therefor has
been made on the books of the Borrower in accordance with GAAP, and (iii) such
amount, when combined with all other amounts not paid as required by this
subsection (b), does not and will not in the aggregate, if determined adversely
to the Borrower, have a Materially Adverse Effect.

 

11



--------------------------------------------------------------------------------

Section 5.2. Notice of Adverse Events. Promptly notify the Lender in writing of
the occurrence or existence of any of the following: (a) any Event of Default or
Default; (b) any matter or event which has resulted in, or may result in, a
Materially Adverse Effect or any adverse determination in any material pending
action, proceeding or investigation affecting the Borrower; (c) any loss from
casualty or theft in excess of $50,000.00, whether or not insured, affecting the
Borrower; (d) whether or not otherwise reportable under this Section 5.2, any
notice of a violation or a claim involving any of the following, if the
liability or penalty therefor may exceed $50,000.00 singly or in the aggregate
for the Borrower: any applicable federal, state or local statute, rule,
regulation, order or other provision of law relating to air emissions, water
discharge, noise emissions, solid or liquid disposal, hazardous waste or
substances, or other environmental, health or safety matters; or (e) if any of
the representations and warranties contained in this Agreement or in any of the
other Loan Documents ceases to be true, correct and complete in all material
respects.

Section 5.3. Observe Covenants, Etc. Observe, perform and comply with all
covenants, terms and conditions of this Agreement, the other Loan Documents and
any other agreement or document entered into between the Borrower and the
Lender.

Section 5.4. Maintain Existence and Qualifications. The Borrower will maintain
and preserve in full force and effect its existence and rights and all licenses,
franchises, and qualifications necessary to continue its business, and comply
with all applicable statutes, rules and regulations pertaining to the operation,
conduct and maintenance of its existence and all businesses of the Borrower
including, without limitation, all federal, state and local laws relating to
environmental safety, or health matters, and hazardous or liquid waste or
chemicals or other liquids (including use, sale, transport or disposal thereof).
The Borrower shall promptly deliver to the Lender copies of any amendments or
modifications to its governing documents.

Section 5.5. Information and Documents to be Furnished to the Lender. The
Borrower hereby covenants to the Lender that it will furnish to the Lender or
the Lender’s attorneys, accountants or duly authorized agents:

(a) Financial Statements. At Lender’s request, the balance sheet of the Borrower
and the Borrower’s Affiliates and Subsidiaries as at the end of each quarterly
period, the income and surplus statement of the Borrower for such quarterly
period, the statement of changes in cash flows for such quarterly period (all in
reasonable detail and with all notes and supporting schedules), all prepared by
independent certified public accountants acceptable to the Lender. The Borrower
shall obtain such written acknowledgments from the Borrower’s independent
certified public accountants as the Lender may require permitting the Lender to
rely on such financial statements. Any management letter, supplemental letter or
other document accompanying the report will also be provided to the Lender.

(b) Certificates Regarding Financial Statements. Concurrently with the delivery
of the financial statements referred to in subsection (a), a certificate of the
chief financial officer of the Borrower stating that to his knowledge, no Event
of Default or no Default has occurred, except as specified in such certificate.

 

12



--------------------------------------------------------------------------------

(c) Auditor’s Management Letters. Promptly upon receipt thereof, copies of each
report submitted to the Borrower by independent certified public accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower including, without limitation, each report submitted to the
Borrower concerning its accounting systems and practices and any final comment
letter submitted by such accountants to management in connection with its annual
audit of the Borrower.

(d) Tax Returns. Within fifteen (15) days of the filing thereof with the
Internal Revenue Service, the federal income tax and state tax returns of the
Borrower. A true, complete and correct copy, together with all schedules and
related forms, of Borrower’s 2007 federal income tax return is attached hereto
as Schedule 5.5(d) (“2007 Tax Return”).

(e) Other Information. Such other information requested by the Lender at any
time and from time to time concerning the business, properties or financial
condition of the Borrower and its Affiliates and Subsidiaries.

(f) Borrower’s Good Standing Certificates. No later than ten (10) days after the
execution and delivery hereof, deliver to Lender a Certificate of Good Standing
for the Borrower issued by the Delaware Secretary of State and a Certificate of
Good Standing for the Borrower as a foreign corporation issued by the Secretary
of State of the Commonwealth of Virginia, each dated within ten (10) days of the
date hereof.

(g) Guarantor’s Good Standing Certificate. No later than ten (10) days after the
execution and delivery hereof, deliver to Lender a Certificate of Good Standing
for the Guarantor issued by the appropriate governmental official of the state
of the Guarantor’s formation, dated within ten (10) days of the date hereof.

(h) Searches. Within fifteen (15) days of the execution and delivery hereof,
deliver to Lender Uniform Commercial Code, federal tax lien, state tax lien and
judgment searches in all states and counties where the Borrower is located or
does business and upper court judgment searches against the Guarantor.

Section 5.6. Insurance. Maintain such insurance policies as may be required by
law and as is currently in force. Said policy or policies shall not be
terminable except upon thirty (30) days’ written notice to the Borrower and
Borrower shall immediately furnish to lender a copy of any such notice of
termination. The Borrower shall furnish to the Lender copies of all such
policies, upon Lender’s request.

Section 5.7. Access to Records and Property. At any time and from time to time,
upon request by the Lender, the Borrower shall give any representatives of the
Lender access during normal business hours to, and permit any of them to
examine, audit, copy or

 

13



--------------------------------------------------------------------------------

make extracts from, any and all books, records, documents and any and all other
information and materials in the possession of Borrower or any independent
contractor relating to Borrower’s and its Subsidiaries’ and Affiliates’ business
affairs, properties, financial condition and the Collateral (to the extent the
Borrower has the right to grant such access), and to inspect any of its
properties wherever located.

Section 5.8. Comply With Laws. The Borrower shall comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority, compliance with which is necessary to maintain its existence as a
corporation or conduct of its business or with which non-compliance would have a
Materially Adverse Effect.

Section 5.9. Covenants Regarding Collateral The Borrower makes the following
covenants with the Lender regarding the Collateral:

(a) The Borrower will not permit the Collateral to be used in violation of any
applicable law or policy of insurance;

(b) The Borrower, as agent of the Lender, will defend the Collateral against all
claims and demands of all Persons, except for Permitted Liens;

(c) The Borrower will, at the Lender’s request, obtain and deliver to the Lender
such waivers as the Lender may require waiving a lienholder’s enforcement rights
against the Collateral and assuring the Lender’s access to the Collateral in
exercise of its rights hereunder;

(d) The Borrower will not sell, assign, lease, transfer, pledge, hypothecate or
otherwise dispose of or encumber the Collateral or any interest therein; and

(e) The Borrower shall promptly notify the Lender of any material loss or damage
to, or material diminution in the value of any Collateral.

Section 5.10. Pay Legal Fees and Expenses. The Borrower shall pay to the Lender,
upon demand, together with interest at the Default Rate, from the date when
incurred or advanced by the Lender until repaid by the Borrower all reasonable
costs, expenses or other sums incurred or advanced by the Lender (including
legal fees and disbursements) to preserve, collect, protect Lender’s interest in
or realize on the Collateral, and to enforce the Lender’s rights as against the
Borrower, the Guarantor or any account debtor, or in the prosecution or defense
of any action or proceeding relating to the subject matter of this Agreement or
the Loan Documents. All such expenses, costs and other sums shall be deemed
secured by the Collateral.

Section 5.11. Records. The Borrower shall at all times keep proper books of
record and account in which full and correct entries shall be made of each of
its financial transactions, assets and operations in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

Section 5.12. Name Changes; Location Changes.

(a) The Borrower shall immediately notify the Lender if it is known by or
conducting business under any names other than those set forth in Section 3.14
hereof.

(b) The Borrower shall immediately notify the Lender if the Borrower is
conducting any of its businesses or operations at or out of offices or locations
other than those set forth on Schedule 3.12 hereto, or it if changes the
location of its chief executive office.

Section 5.13. Subordination. All debt, management fees, advances, payables and
fees (collectively, “Fees”) now or hereafter owed to any Affiliate, members,
shareholders, managers, officers and directors of Borrower are hereby
subordinated in right of payment and security to the Loan, except that any such
Affiliate, members, shareholders, managers, officers and directors may receive
such Fees in accordance with their existing, respective payment terms, provided
no Event of Default shall have occurred hereunder which continues uncured.

Section 5.14. Future Assurances. The Borrower at anytime or from time to time,
upon request of the Lender, shall take such steps and execute and deliver such
financing statements and other documents, all in form and substance satisfactory
to the Lender relating to the creation, validity or perfection of the security
interest provided for herein, under the Code or other laws of the Commonwealth
of Virginia or of another state or states.

Section 5.15. Refinance of CORUS Loan or Incurrence of Subordinate Loan.
Borrower and its Affiliates will not (i) enter into, agree, or permit a
refinancing of the CORUS Loan, or (ii) obtain a loan consented to by CORUS Bank,
N.A., which is subject and subordinate to the CORUS Loan, without, in either
instance, the express written consent of Lender, which consent shall not be
unreasonably withheld. It shall not be deemed unreasonable for Lender to
withhold its consent to either of the circumstances set forth in subdivisions
(i) and (ii) above if either of such circumstances will materially diminish the
value of the Collateral or materially impair the Borrower’s ability to repay the
Loan.

Section 5.16. Delivery of Guaranty. The Borrower shall immediately cause the
Guarantor to execute and deliver the Guaranty to Lender upon full payment and
satisfaction of the CORUS Loan.

ARTICLE VI

NEGATIVE COVENANTS

Until payment in full of the Loan and the termination of this Agreement, the
Borrower covenants and agrees that it shall not:

 

15



--------------------------------------------------------------------------------

Section 6.1. Liquidation, Mergers, Consolidations, etc. Dissolve or liquidate,
or become a party to any merger or consolidation, or acquire by purchase, lease
or otherwise, all or a substantial part (more than 10% in the aggregate during
the term hereof) of the assets of any Person, or sell, transfer, lease or
otherwise dispose of all or a substantial part (more than 10% in the aggregate
during the term hereof) of its property or assets.

Section 6.2. Indebtedness. Create or permit to exist any Indebtedness, including
any guaranties or other contingent obligations, except Permitted Indebtedness.

Section 6.3. Liens. Create, incur or permit to exist any Lien on any of its
property or assets, whether now owned or hereafter acquired, except Permitted
Liens.

Section 6.4. Loans and Other Investments. Make or permit to exist any advances
on loans to, or guarantee or become contingently liable, directly or indirectly,
in connection with the obligations, leases, stocks or dividends of, or own,
purchase or make any commitment to purchase any stock, bonds, notes, debentures
or other securities of, or any interest in, or make any capital contributions to
(all of which are sometimes collectively referred to herein as “Investments”)
any Person except for (a) purchases of direct obligations of the federal
government, (b) deposits in commercial banks, (c) commercial paper of any U. S.
corporation having the highest ratings then given by Moody’s Investor Services,
Inc. or Standard & Poor’s Corporation, (d) endorsement of negotiable instruments
in the ordinary course of business, (e) advances to employees for business
travel and other expenses incurred in the ordinary course of business, and
(f) Investments allowed under the terms of existing agreements underlying
Permitted Indebtedness, including, but not limited to, the repurchase of
corporate debentures.

Section 6.5 Change State of Formation, Location or Name: (a) change the state of
its formation; (b) change the place where its books and records are maintained,
(c) change its chief executive office, or (d) change its name or transact
business under any other name without giving the Lender thirty (30) days’ prior
written notice with respect to the matters set for in subsections (b), (c) and
(d).

Section 6.6 Modification of Documents. Materially change, alter or modify, or
permit any material change, alteration or modification of its governing
documents.

Section 6.7 Change in Business. Materially change or alter the nature of its
business.

Section 6.8. Settlements. Compromise, settle or adjust any claims in a material
amount relating to any of the Collateral.

Section 6.9. Change in Ownership. Change the composition of its ownership if
such change will result in a Change of Control (as defined in the Note).

 

16



--------------------------------------------------------------------------------

Section 6.10. Change of Fiscal Year or Accounting Methods. Change its fiscal
year or its accounting practices or principles, except as may be required by
changes in GAAP.

Section 6.11. Inconsistent Agreement. Enter into an agreement containing any
provisions that would be violated by the performance of the Borrower’s
obligations under this Agreement or any of the other Loan Documents.

Section 6.12. Hazardous Substances. Release, discharge or otherwise dispose of,
or permit the manufacture, storage, transmission or presence of, any Hazardous
Substances or otherwise cause or permit any Environmental Activity to be
conducted at or exist at, over or upon any real property owned, leased or
occupied by the Borrower (a) which constitutes a material violation of any
Environmental Law or (b) which may be harmful or create a foreseeable risk of
unreasonable harm to public health or welfare or to natural resources.

Section 6.13. Default on Other Contracts or Obligations. Except for existing
defaults as disclosed on Schedule 3.4(b), default on any material contract with
or obligations when due to a third party or default in the performance of any
obligation to a third party incurred for money borrowed.

Section 6.14. Government Intervention. Permit the assertion or making of any
seizure, vesting or intervention by or under any Government Authority by which
the management of the Borrower is displaced of its authority in the conduct of
its business or such business is curtailed or materially impaired.

Section 6.15. Judgment Entered. Except for existing judgments as disclosed on
Schedule 3.17, permit or suffer the entry of any monetary judgment or the
assessment against, the filing of any tax lien against, or the issuance of any
writ of garnishment or attachment against any property of the Borrower.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1. Events of Default. Each of the following shall constitute an Event
of Default:

(a) The occurrence of any Default or Event of Default under the Note; or

(b) The Borrower shall default under any obligation, except for those set forth
in Schedule 3.4(b) attached hereto, in excess of $100,000 owed to any obligee
other than the Lender, which default entitles the obligee to accelerate any such
obligation or exercise other remedies with respect thereto; or

 

17



--------------------------------------------------------------------------------

(c) There shall occur any material loss or theft of the Collateral, which loss
is not fully insured; or

(d) A judgment, except for those set forth in Schedule 3.17 attached hereto, in
excess of $50,000.00 shall be rendered against the Borrower and shall remain
undischarged, undismissed and unstayed for more than thirty (30) days (except
judgments validly covered by insurance with a deductible of not more than
$50,000.00) or there shall occur any levy upon, or attachment, garnishment or
other seizure of, any material portion of the Collateral or other assets of the
Borrower by reason of the issuance of any tax levy, judicial attachment or
garnishment or levy or execution; or

(e) The making of any levy, seizure or attachment upon any material part of the
Collateral; or

(f) There shall be a Change of Control (as defined in the Note); or

(g) Failure of the Guarantor to execute and deliver the Guaranty to Lender
contemporaneously with full satisfaction of the CORUS Loan.

ARTICLE VIII

REMEDIES

Section 8.1. Acceleration; Proceed Against Collateral.

(a) Upon the occurrence of an Event of Default, the Default Amount shall, at the
option of the Lender, become immediately due and payable without notice or
demand; and

(b) The Lender may forthwith give written notice to the Borrower, whereupon the
Borrower shall, at its expense, promptly deliver any or all Collateral to such
place as the Lender may designate, or the Lender shall have the right to enter
upon the premises where the Collateral is located and take immediate possession
of and remove the Collateral without liability. In the event the Lender obtains
possession of the Collateral, the Lender may sell any or all of the Collateral
at public or private sale, at such price or prices as the Lender may deem best,
either for cash, on credit, or for future delivery, in bulk or in parcels and/or
lease or retain the Collateral repossessed using it or keeping it idle. Notice
of any sale or other disposition of the Collateral shall be given to the
Borrower at least ten (10) days before the time of any intended sale or
disposition of the Collateral is to be made, which the Borrower hereby agrees
shall be reasonable notice of such sale or other disposition. The Lender may
also elect to retain the Collateral. The proceeds, if any, of any such sale or
leasing by the Lender shall be applied: First to the payment of all fees and
expenses including, without limitation, any legal fees and expenses incurred in
repossessing the Collateral and selling and/or leasing it; Second to pay the
Default Amount to the extent not previously paid by the Borrower; and Third, to
pay any excess remaining thereafter to the Borrower. The Borrower acknowledges
and agrees that it shall remain liable to the extent of any deficiency between
the amount of the proceeds of the Collateral and all other payments received
under this Agreement and the aggregate amounts of the sums referred to in
clauses First and Second above.

 

18



--------------------------------------------------------------------------------

Section 8.2. Intentionally Omitted.

Section 8.3. Cumulative Remedies; Waivers. No remedy referred to herein is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to above or otherwise available to the Lender at law or in
equity. No express or implied waiver by the Lender or any Event of Default
hereunder shall in any way be, or be construed to be, a waiver of any future or
subsequent Event of Default. The failure or delay of the Lender in exercising
any rights granted it hereunder upon any occurrence of any of the contingencies
set forth herein shall not constitute a waiver of any such right upon the
continuation or recurrence of any such contingencies or similar contingencies
and any single or partial exercise of any particular right by the Lender shall
not exhaust the same or constitute a waiver of any other right provided herein.
The Events of Default and remedies thereon are not restrictive of and shall be
in addition to any and all other rights and remedies of the Lender provided for
by this Agreement and applicable law.

Section 8.4. Costs and Expenses. The Borrower shall be liable for all costs,
charges and expenses, including reasonable attorneys’ fees, disbursements and
court costs, incurred by the Lender by reason of the occurrence of any Event of
Default or the exercise of the Lender’s remedies with respect thereto.

Section 8.5. No Marshalling. The Lender shall be under no obligation whatsoever
to proceed first against any part of the Collateral before proceeding against
any other part of the Collateral. It is expressly understood and agreed that all
of the Collateral stands as equal security for the Loan, and that the Lender
shall have the right to proceed against any or all of the Collateral in any
order, or simultaneously, as in its sole and absolute discretion it shall
determine. It is further understood and agreed that the Lender shall have the
right, as it in its sole and absolute discretion shall determine, to sell any or
all of the Collateral in any order or simultaneously.

Section 8.6. No Implied Waivers; Rights Cumulative. No delay on the part of the
Lender in exercising any right, remedy, power or privilege hereunder or under
any of the Loan Documents or provided by statute or at law or in equity or
otherwise shall impair, prejudice or constitute a waiver of any such right,
remedy, power or privilege or be construed as a waiver of any Event of Default
or as an acquiescence therein. No right, remedy, power or privilege conferred on
or reserved to the Lender hereunder or under any of the Loan Documents or
otherwise is intended to be exclusive of any other right, remedy, power or
privilege. Each and every right, remedy, power and privilege conferred on or
reserved to the Lender hereunder or under any of the Loan Documents or otherwise
shall be cumulative and in addition to each and every other right, remedy, power
or privilege so conferred on or reserved to the Lander and may be exercised by
the Lender at such time or times and in such order and manner as the Lender
shall, in its sole and absolute discretion, deem expedient.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS RIGHTS AND DUTIES OF LENDER

Section 9.1. Collections; Modifications Of Terms. Provided an Event of Default
shall have occurred which continues uncured, the Lender may, with respect to any
of the Collateral, demand, sue for, collect or receive any money or property, at
any time payable or receivable on account of or in exchange for, or make any
compromises it deems desirable including, without limitation, extending the time
of payment, arranging for payment in installments, or otherwise modifying the
terms or rights with respect to any of the Collateral, all of which may be
effected without notice to or consent by the Borrower and without otherwise
discharging or affecting the Note, the Collateral or the security interests
granted hereunder.

Section 9.2. Uniform Commercial Code. At all times prior and subsequent to an
Event of Default, the Lender shall be entitled to all the rights and remedies of
a secured party under the Code with respect to all Collateral.

Section 9.3. Preservation Of The Collateral. At all times prior and subsequent
to an Event of Default, the Lender may take any and all action which in its sole
and absolute discretion is necessary and proper to preserve its interest in the
Collateral, including, without limitation, the payment of debts of the Borrower,
which might, in the Lender’s sole and absolute discretion, impair the Collateral
or the Lender’s security interest therein, purchasing insurance on the
Collateral, repairing the Collateral, or paying taxes or assessments thereon,
and the sums so expended by the Lender shall be secured by the Collateral, shall
be added to the amount of the Loan due the Lender and shall be payable on demand
with interest at the Default Rate from the date expended by the Lender until
repaid by the Borrower.

Section 9.4. Lender’s Right to Cure. In the event the Borrower shall fail to
perform any of its obligations hereunder or under any of the Loan Documents,
then the Lender, in addition to all of its rights and remedies hereunder, may
perform the same, but shall not be obligated to do so, at the cost and expense
of the Borrower. In any such event, the Borrower shall promptly reimburse the
Lender together with interest at the Default Rate from the date such sums are
expended until repaid by the Borrower.

Section 9.5. Power of Attorney. The Lender is hereby irrevocably appointed by
the Borrower, as its lawful attorney and agent in fact to execute financing
statements (if required) and other documents and agreements as the Lender may
deem necessary for the purpose of perfecting any security interest, mortgages or
Liens under any applicable law. Further, the Lender is hereby authorized to file
on behalf of the Borrower, in its name and at its expense, such financing
statements, continuation statements, documents or agreements in any appropriate
governmental office. The Lender shall give the Borrower five (5) days’ prior
written notice of any filings made hereunder. The Borrower hereby grants a power
of attorney to the Lender, which shall be exercisable only following an Event of
Default that continues uncured beyond any applicable cure

 

20



--------------------------------------------------------------------------------

period, to endorse the Borrower’s name on checks, notes, acceptances, drafts and
any other instruments requiring the Borrower’s endorsement, to change the
address where the Borrower’s mail should be sent and to open all mail and to do
such other acts and things necessary to effectuate the purposes of this
Agreement. All acts by the Lender or its designee are hereby ratified and
approved, and neither the Lender nor its designee shall be liable for any acts
of omission or commission, or for any error of judgment or mistake.
Notwithstanding the foregoing, the Lender shall be liable to the Borrower for
any damages proximately caused the Borrower by the Lender’s willful misconduct
or gross negligence. The Borrower hereby grants a power of attorney to the
Lender to file proofs of loss respecting the Collateral with the appropriate
insurer and to endorse any checks or drafts constituting insurance proceeds. The
powers of attorney granted to the Lender in this Agreement are irrevocable so
long as this Agreement is in force.

ARTICLE X

SECURITY INTEREST

Section 10.1. Grant of Security Interest.

(a) Security Interest. As collateral security for (i) the due and punctual
payment of the Loan, all interest thereon and any and all extensions, renewals,
substitutions and changes in form thereof; and (ii) all costs and expenses
incurred or paid by the Lender to enforce its rights pursuant to this Agreement,
the Loan Documents or otherwise (including, without limitation, attorneys’
fees), the Borrower hereby pledges, transfers, assigns, sets over and grants to
the Lender, a security interest in the Collateral wherever located.

(b) All Collateral heretofore, herein or hereinafter given to the Lender shall
secure payment of the Loan. The Lender shall be under no obligation to proceed
against any or all of the Collateral before proceeding directly against the
Borrower.

Section 10.2. Continuation of Security Interest. The security interest granted
in this Agreement shall continue in full force and effect until the Borrower has
fully paid and discharged all sums due under the Note and until this Agreement
is terminated.

Section 10.3. Construction. This Agreement constitutes a security agreement
under the Code. The Borrower shall execute, file and refile such financing
statements, continuation statements, or file security agreements as the Lender
shall require from time to time.

ARTICLE XI

PROVISIONS OF GENERAL APPLICATION

Section 11.1. Waivers. The Borrower waives demand, presentment, notice of
dishonor or protest of any instrument either of the Borrower or others which may
be included in the Collateral.

 

21



--------------------------------------------------------------------------------

Section 11.2. Consents. The Borrower consents:

(a) To any extension, postponement of time of payment, indulgence or to any
substitution, exchange or release of Collateral.

(b) To any addition to, or release of, any party or persons primarily or
secondarily liable, or acceptance of partial payments on any Accounts or
instruments and the settlement, compromising or adjustment thereof.

Section 11.3. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein or in any of the Loan Documents or in any
certificate or instrument contemplated hereby shall survive any independent
investigation made by Lender and the execution and delivery of this Agreement,
and said certificates or instruments and shall continue so long as any sums due
under the Note are outstanding and unsatisfied, applicable statutes of
limitations to the contrary notwithstanding.

Section 11.4. Notices, Written; Effective Date. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given only if delivered in person or sent by certified or registered mail,
postage prepaid, return receipt requested or by Federal Express or other
reputable overnight mail or delivery service or hand delivery to Lender or the
Borrower, as the case may be, at the addresses set forth below:

(a) If to the Lender:

Stonehenge Funding, LC

11465 Sunset Hills Road, #620

Reston, Virginia 20190

Attention: Beau Schweikert

(b) If to the Borrower:

Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, Suite 500

Reston, Virginia 20190

Attention: Jubal Thompson

Notice shall have been deemed to have been given and received: (i) if by hand
delivery, upon delivery; (ii) if by certified or registered mail, return receipt
requested, upon receipt or rejection; and (iii) if by overnight mail or delivery
service, on the date scheduled for delivery. A party may change its address by
giving written notice to the other party as specified herein.

 

22



--------------------------------------------------------------------------------

Section 11.5. Amendments. The terms of this Agreement shall not be waived,
altered, modified, supplemented or terminated in any manner whatsoever except by
a written instrument signed by the Lender and the Borrower.

Section 11.6. Binding on Successors. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, that the Borrower shall not assign or delegate any
of its rights, remedies, warranties, representations or covenants arising under
this Agreement or any other Loan Document without the prior written consent of
the Lender, and any purported assignment or delegation without such consent
shall be void.

Section 11.7. Invalidity. Any provision of this Agreement which may be
determined by competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.

Section 11.8. Section and Paragraph Headings. Section and paragraph headings are
for convenience only and shall not be construed as part of this Agreement.

Section 11.9. Governing Law. This Agreement shall be construed in accordance
with, and shall be governed by, the laws of the Commonwealth of Virginia,
without regard to principles of conflict of laws.

Section 11.10. No Liability; Indemnification.

(a) The Lender shall not be deemed to have assumed any liability or
responsibility to the Borrower or any Person for the correctness, validity or
genuineness of any instruments or documents that may be released or endorsed to
the Borrower by the Lender (which shall automatically be deemed to be without
recourse to the Lender in any event), or for the existence, character, quantity,
quality, condition, value or delivery of any goods purporting to be represented
by any such documents; and the Lender shall not be deemed to have assumed any
obligation or liability to any supplier or account debtor or to any other
Person. The Borrower hereby agrees to indemnify and defend the Lender and hold
it harmless in respect of any claim or proceeding arising out of any matter
referred to in this Section 11.10 (a).

(b) The Borrower hereby agrees to indemnify and defend the Lender and to hold
the Lender and each of its respective officers, directors, attorneys, agents and
employees harmless from and against any and all claims, damages, liabilities,
costs and expenses (including, without limitation, reasonable fees, expenses and
disbursements of counsel) which may be incurred by or asserted against the
Lender or any such other indemnified Person in connection with or arising out of
any investigation, litigation or proceeding related to this Agreement or the
Loan Documents, whether or not the Lender is a party thereto, provided, however,
that the Borrower shall not be required to

 

23



--------------------------------------------------------------------------------

indemnify or hold harmless the Lender from any claims, damages, liabilities,
costs and expenses to the extent, but only to the extent, a court of competent
jurisdiction, in a final, non-appealable judgment against the Lender determines
that such claims, damages, liabilities, costs and expenses were caused, in whole
or in part, by the Lender’s willful misconduct or gross negligence in performing
its obligations under this Agreement or any of the Loan Documents.

(c) The Borrower agrees to indemnify and defend the Lender and hold the Lender
harmless from and against any taxes, liabilities, claims and damages, including
attorneys’ fees and disbursements and other expenses incurred or arising by
reason of the taking or the failure to take action by the Lender in respect of
any transaction effected under this Agreement or in connection with the Lien
provided for herein, including, without limitation, any taxes payable in
connection with the delivery or registration of any of the Collateral as
provided herein.

(d) The obligations of the Borrower under this Section 11.10 shall survive the
termination of this Agreement.

Section 11.11. Days. Any and all references to “days” in this Agreement shall
mean “calendar days” except as otherwise specifically provided in this Agreement
or by law.

Section 11.12. Agreement and Other Loan Documents Complementary. The provisions
of this Agreement shall be in addition to the Guaranty, the Note or other
evidence of liability held by the Lender, all of which shall be construed as
complementary to each other. In the event of ambiguity or inconsistency between
this Agreement and any other Loan Document, then the terms of this Agreement
will govern.

Section 11.13. Lender’s Relationship. The Lender and the Borrower expressly
agree that the relationship of the Lender to the Borrower is that of a lender
only. The intent of this provision is to clarify and stipulate that the Lender
is not a partner or a co-venturer of the Borrower and the Lender’s sole interest
in the Collateral is for the purpose of security for repayment of the Loan.

Section 11.14. Expenses of Lender. The Borrower agrees to pay the Lender’s
facility fees of $200,000 and out-of-pocket expenses of counsel for the Lender,
including, but not limited to, financing statement filing fees.

Section 11.15. Waiver of Jury Trial.

(a) TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY EXECUTION HEREOF AND
LENDER BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE NOTE, THE LOAN DOCUMENTS OR ANY

 

24



--------------------------------------------------------------------------------

AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THE NOTE, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO
LENDER TO MAKE THE LOAN.

(b) BORROWER AND LENDER AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.

Section 11.16. Further Acknowledgments and Agreements of Borrower and Lender.

(a) The Borrower and the Lender acknowledge and agree that they (i) have
independently reviewed and approved each and every provision of this Agreement,
including the Schedules and Exhibits attached hereto and any and all other
documents and items as they or their counsel have deemed appropriate, and
(ii) have entered into this Agreement and have executed the Loan Documents to
which each is a party voluntarily, without duress or coercion, and have done all
of the above with the advice of their legal counsel.

(b) The Borrower acknowledges and agrees that, to the extent deemed necessary by
it or its counsel, it and its counsel have independently reviewed, investigated
and/or have full knowledge of all aspects of the transactions and the basis for
the transactions contemplated by this Agreement and/or have chosen not to so
review and investigate (in which case, the Borrower acknowledges and agrees that
it has knowingly and upon the advice of counsel waived any claims or defenses
based on any fact or any event of the transaction that any investigation would
have disclosed), including, without limitation:

(i) the risks and benefits of the various waivers of rights contained in this
Agreement, including, but not limited to, the waiver of the right to jury trial;
and

(ii) the adequacy of the consideration being transferred under this Agreement.

(c) The Borrower has made its own investigation as to all matters it deems
material to this transaction and has not relied on any statement of fact or
opinion, disclosure or non-disclosure by the Lender in any way, except for the
consideration recited herein, in entering into this Agreement and executing the
Loan Documents, and

 

25



--------------------------------------------------------------------------------

further acknowledges that the Lender has not made any warranties or
representations of any kind with respect to this transaction, except as may be
specifically set forth herein or in the documents executed in conjunction with
this Agreement, and the Borrower is not relying on any such representations or
warranties.

Section 11.17. CONFESSION OF JUDGMENT. BORROWER IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD WITHIN THE COMMONWEALTH OF VIRGINIA
OR WITHIN ANY JURISDICTION IN WHICH BORROWER OR ITS AFFILIATES OPERATE TO APPEAR
FOR BORROWER IN ANY AND ALL ACTIONS AND TO CONFESS JUDGMENT AGAINST BORROWER FOR
ALL OR ANY PART OF THE SUMS DUE UNDER THE NOTE AND/OR UNDER THE LOAN AGREEMENT;
AND IN EITHER CASE FOR INTEREST, COSTS, AND FEES TOGETHER WITH AN ATTORNEY
COMMISSION OF FIVE PERCENT (5%) OR $15,000, WHICHEVER IS GREATER. BORROWER
FURTHER AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD TO APPEAR
FOR AND ENTER JUDGMENT AGAINST BORROWER IN AN ACTION OF REPLEVIN OR ANY OTHER
ACTION TO RECOVER POSSESSION OF ANY COLLATERAL SECURING THIS NOTE. FOR PURPOSES
OF CONFESSING JUDGMENT IN THE COMMONWEALTH OF VIRGINIA, BORROWER HEREBY APPOINTS
AND DESIGNATES J. PHILLIP LONDON, JR. AND GEORGE E. KOSTEL, ESQUIRE, EITHER OF
WHOM MAY ACT AS BORROWER’S DULY CONSTITUTED ATTORNEY-IN-FACT, TO CONFESS
JUDGMENT AGAINST BORROWER PURSUANT TO THE PROVISIONS OF THIS NOTE AND OF SECTION
8.01-432 OF THE CODE OF VIRGINIA (1950), AS AMENDED, WHICH JUDGMENT SHALL BE
CONFESSED IN THE CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA, OR THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA. UPON LENDER’S REQUEST,
BORROWER (i) SHALL NAME SUCH ADDITIONAL OR ALTERNATIVE PERSONS DESIGNATED BY
LENDER AS BORROWER’S DULY CONSTITUTED ATTORNEY OR ATTORNEY-IN-FACT TO CONFESS
JUDGMENT AGAINST BORROWER IN ACCORDANCE WITH THE TERMS OF THIS NOTE; AND
(ii) SHALL AGREE TO THE DESIGNATION OF ANY ADDITIONAL CIRCUIT COURTS IN THE
COMMONWEALTH OF VIRGINIA IN WHICH JUDGMENT MAY BE CONFESSED AGAINST BORROWER. NO
SINGLE EXERCISE OF THE POWER TO CONFESS JUDGMENT GRANTED IN THIS SECTION SHALL
EXHAUST THE POWER, REGARDLESS OF WHETHER SUCH EXERCISE IS RULED INVALID VOID OR
VOIDABLE BY ANY COURT. THE POWER TO CONFESS JUDGMENT GRANTED IN THIS SECTION MAY
BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE HOLDER OF THIS NOTE MAY ELECT.
SUCH CONFESSIONS OF JUDGMENT OR ACTIONS SHALL BE WITH RELEASE OF ERRORS, WAIVERS
OF APPEALS, WITHOUT STAY OF EXECUTION AND BORROWER WAIVES ALL RELIEF FROM ANY
AND ALL APPRAISEMENT OR EXEMPTION LAWS NOW IN FORCE OR HEREAFTER ENACTED. IF A
COPY OF THE NOTE, VERIFIED BY AN OFFICIAL OR AN

 

26



--------------------------------------------------------------------------------

OFFICER OF LENDER, SHALL BE FILED IN ANY PROCEEDING OR ACTION WHEREIN JUDGMENT
IS TO BE CONFESSED, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL HEREOF AND
SUCH VERIFIED COPY SHALL BE SUFFICIENT WARRANT FOR ANY ATTORNEY OF ANY COURT OF
RECORD TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWER AS PROVIDED HEREIN.
JUDGMENT MAY BE CONFESSED FROM TIME TO TIME UNDER THE AFORESAID POWERS AND NO
SINGLE EXERCISE OF THE AFORESAID POWERS TO CONFESS JUDGMENT, OR A SERIES OR
JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT SUCH EXERCISE
SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID, BUT THE POWER SHALL
CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO TIME AS, AFTER AND AS
LENDER SHALL ELECT UNTIL SUCH TIME AS LENDER SHALL HAVE RECEIVED PAYMENT IN FULL
OF ALL SUMS DUE UNDER THE NOTE AND UNDER THE LOAN AGREEMENT, TOGETHER WITH
INTEREST, COSTS AND FEES. THE PROVISIONS OF THIS SECTION 13 ARE EXERCISABLE BY
LENDER ONLY IF A DEFAULT OR AN EVENT OF DEFAULT UNDER THE NOTE OR ANY OF THE
LOAN DOCUMENTS OCCURS.

Section 11.18. WAIVER REGARDING CONFESSION OF JUDGMENT. THE NOTE PROVIDES FOR
THE REMEDY OF CONFESSION OF JUDGMENT BY LENDER. IN CONNECTION THEREWITH,
BORROWER INTENTIONALLY, VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVES ITS
RIGHT, IF ANY, TO NOTICE AND TO BE HEARD BEFORE THE ENTRY OF JUDGMENT BY
CONFESSION. BORROWER ACKNOWLEDGES THAT IT IS REPRESENTED BY INDEPENDENT LEGAL
COUNSEL AND THAT COUNSEL HAS EXPLAINED THE MEANING OF THIS WAIVER AND REMEDY TO
BORROWER.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

LENDER:

STONEHENGE FUNDING, LC

BY:

 

 

Name:

 

Title:

 

BORROWER:

COMSTOCK HOMEBUILDING COMPANIES, INC.

 

27



--------------------------------------------------------------------------------

BY:

 

 

Name:

 

Title:

 

 

28



--------------------------------------------------------------------------------

SCHEDULE 3.12

CHIEF EXECUTIVE OFFICE; PLACES OF BUSINESS

 

29



--------------------------------------------------------------------------------

SCHEDULE 3.14

OTHER NAMES

 

30



--------------------------------------------------------------------------------

SCHEDULE 3.19

EXCEPTIONS TO ENVIRONMENTAL REPRESENTATIONS

 

31



--------------------------------------------------------------------------------

SCHEDULE 5.5(d)

BORROWER’S 2007 FEDERAL INCOME TAX RETURN

[attached]

 

32